Copertino, J., dissents and votes to reverse the order appealed from and deny the branch of the defendant’s omnibus motion which was to suppress the handgun seized from the defendant with the following memorandum:
The majority of this Court agrees with the County Court’s conclusion that the defendant had standing to contest the search of the briefcase found on the floor of the back seat of the car which he was driving. Because the defendant repeatedly told the police that the briefcase belonged to someone else and that he did not know its contents, I dissent and vote to reverse the order of the County Court granting the branch of the defendant’s omnibus motion which was to suppress the evidence found in the briefcase.
There is no dispute that the defendant was in lawful possession of his uncle’s car at the time in question. State Troopers stopped the defendant on Route 17 in the Town of Goshen after they observed him traveling in excess of the posted speed limit and changing lanes without signaling. When the State Troopers learned that the defendant’s driver’s licenses had been suspended in both New York and New Jersey, they impounded the vehicle. During their inventory search of the vehicle, the State Troopers discovered a locked briefcase on the floor of the back seat. In response to questions from the State Troopers, the defendant repeatedly stated that the briefcase belonged to his uncle, and that the defendant did not know either the combination or the contents of the briefcase.
For reasons addressed by the majority and not relevant to this dissent, the State Troopers pried the briefcase open. Inside, the State Troopers found a semi-automatic handgun and ammunition. The defendant later admitted that he had bought the gun in New York City. Based on People v Gonzalez (68 NY2d 950), the County Court concluded that the defendant had standing to contest the search of the briefcase, and that the search was improper.
In order to challenge the seizure of evidence as improper, one must have standing, i.e., one must have a "reasonable expectation of privacy” in the searched premises or item (see, Rakas v Illinois, 439 US 128, 152; People v Ponder, 54 NY2d 160). A mere possessory interest in the item is insufficient to demonstrate a reasonable expectation of privacy (see, People v Whitfield, 81 NY2d 904, 906; People v Ramirez-Portoreal, 214 AD2d 830).
*595The requirement of standing is grounded on the concept that Fourth Amendment rights are personal in nature, and on the policy that invocation of the exclusionary rule should be limited to the persons whose rights have been infringed by the search and seizure (see, People v Wesley, 73 NY2d 351, 355). Although the defendant may rely on evidence elicited from the People’s case, the burden of establishing standing is on the defendant (see, People v Whitfield, supra; People v Wesley, supra, at 357-358).
In Gonzalez (supra), the Court of Appeals held that the defendant, who was sitting in the front passenger seat of a car which he had borrowed from a friend, had standing to contest the search of a brown paper bag which had been resting on the seat between the defendant and the driver (see, People v Gonzalez, 115 AD2d 73, 75, affd 68 NY2d 950, 951, supra). This Court followed Gonzalez in People v Wright (140 AD2d 656), wherein we concluded that a defendant who had borrowed his aunt’s car exercised such dominion and control over the car that he had standing to challenge the search of the automobile as well as a closed typewriter case lying on the front seat of the car.
The majority now relies upon Gonzalez and Wright to conclude that the defendant in this case had standing to contest the search of the briefcase. It has been held, however, that where the driver of a car told police that he was transporting the luggage for someone else, he did not have standing to contest the search of locked luggage found in the trunk in the car (see, United States v Monie, 907 F2d 793 [8th Cir] [where the defendant was driving a rented car]; United States v McBean, 861 F2d 1570 [11th Cir] [where the defendant was driving his own car]). It has also been held by this Court and others that a person carrying a bag which he or she claimed to be transporting for someone else did not have standing to contest the search of the bag (see, People v Alvaranga, 198 AD2d 286, affd 84 NY2d 985; United States v Torres, 949 F2d 606 [2d Cir]; see also, United States v Rush, 890 F2d 45 [7th Cir]).
The common thread running through the above-cited cases and the case now before us is that the defendant repeatedly told police that the briefcase did not belong to him. It is also relevant that the defendant in this case stated that he did not know the contents of the briefcase or the combination. Contrary to the reasoning of the majority, this should be viewed as an express disavowal of any interest in the briefcase or its contents, and there is no indication in the record that the briefcase was specifically entrusted to the defendant. I would therefore conclude that the defendant did not have standing to *596challenge the search of the briefcase. Notably, the majority has concluded that the defendant in this case had a greater expectation of privacy in the locked briefcase which happened to be on the floor of the back seat of the car he had borrowed from his uncle than the defendant in People v Alvaranga (supra) had in the bag which he was carrying on his person in order to transport it as a service to its owner.
Moreover, the defendant’s subsequent admission that the handgun was his should not give rise to an expectation of privacy. The defendant’s repeated disclaimer of both ownership of the briefcase and knowledge of its contents prior to its invasion should be viewed as the equivalent of an abandonment of any interest in the briefcase or its contents (see, People v Hughes, 174 AD2d 692; People v Hernandez, 162 AD2d 417; People v Patino, 97 AD2d 552; United States v Torres, supra, 949 F2d 606). The defendant’s actions were clearly an attempt to dissassociate himself from the contents of the briefcase (see, People v Rose, 149 AD2d 811, 812-813; People v Wade, 137 AD2d 638, 639; see also, People v Boodle, 47 NY2d 398, cert denied 444 US 969).
The impropriety of the police conduct notwithstanding, the defendant should not be allowed to assert the privacy rights of another to avoid standing trial for the illegal possession of a semi-automatic handgun. I therefore dissent and vote to reverse the order of the County Court granting the branch of the defendant’s omnibus motion which was to suppress the handgun.